Name: Commission Regulation (EEC) No 328/87 of 2 February 1987 fixing, for the third 12-month period, amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 3 . 2 . 87 Official Journal of the European Communities No L 32/5 COMMISSION REGULATION (EEC) No 328/87 of 2 February 1987 fixing, for the third 12-month period, amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector ('), as last amended by Regulation (EEC) No 2316/86 (2), and in particular Article 11 (a) thereof, Whereas Article 5c of Council Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 231 /87 (4) instituted a levy payable by every producer or purchaser of milk or other milk products on quantities exceeding an annual reference quantity ; whereas rates for this levy are set in Article 1 of Regulation (EEC) No 857/84 ; Whereas, pursuant to Article 11 of Regulation (EEC) No 857/84, the Commission must determine amounts for the levy, HAS ADOPTED THIS REGULATION : Article 1 The amount of the levy referred to in Article 1 ( 1 ) of Regulation (EEC) No 857/84 is fixed for the third 1 2-month period at :  20,88 ECU per 100 kilograms of milk and/or milk equivalent where formula A is applied,  27,84 ECU per 100 kilograms of milk and/or milk equivalent where formula B is applied or where formula A is applied with allocation of the reference quantities to the producer groups or associations thereof referred to in Article 12 (c),  20,88 ECU per 100 kilograms of milk and/or milk equivalent where there is direct sale for consumption . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 February 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 90, 1 . 4. 1984, p . 13 . (2) OJ No L 202, 25. 7. 1986, p . 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (&lt; OJ No L 25, 28 . 1 . 1987, p . 3 .